      Case: 3:19-cv-50160 Document #: 1 Filed: 07/17/19 Page 1 of 4 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

KINGDOM AUTHORITIES                             )
INTERNATIONAL MINISTRIES,                       )
                                                )
       Plaintiff,                               )     Case No. 19-cv-50160
                                                )
v.                                              )
                                                )
CHURCH MUTUAL INSURANCE                         )     Removed from the Circuit Court of
COMPANY,                                        )     the 17th Judicial Circuit,
                                                )     County of Winnebago
       Defendant.                               )     Case No. 2019-L-0000199

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332(a)(1), 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446, Defendant,

CHURCH MUTUAL INSURANCE COMPANY, by and through its undersigned counsel,

HeplerBroom, LLC hereby removes this action from the Circuit Court of the 17th Judicial Circuit,

County of Winnebago, Illinois, to the United States District Court for the Northern District of

Illinois. In support of its notice of removal, Defendant states the following:

       1.      On June 12, 2019, Plaintiff, Kingdom Authorities International Ministries

(“Kingdom”), filed Case No. 2019-L-0000199 in the Circuit Court of the 17th Judicial Circuit,

County of Winnebago, Illinois. (A true and accurate copy of the summons and complaint is

attached and incorporated as Ex. A)

       2.      In its complaint, Plaintiff alleges, inter alia, causes of action against Church Mutual

Insurance Company (“Church Mutual”) for breach of contract and declaratory relief arising out of

a claim for property insurance benefits under Policy No. 0316490-02-025867 (“Policy”). (Ex. A,

¶¶ 3-15)
        Case: 3:19-cv-50160 Document #: 1 Filed: 07/17/19 Page 2 of 4 PageID #:1




         3.       At all times relevant, Plaintiff1 was a corporation organized and existing under the

laws of the State of Illinois, with its principal place of business located at 518 N. Court Street, in

Rockford, Illinois. (Ex. A, ¶ 1; see also true and accurate copies of the Illinois Secretary of State

Records for Plaintiff, attached and incorporated as Ex. C)

         4.       At all times relevant, Defendant, Church Mutual Insurance Company, was a

corporation duly organized and existing under the laws of the State of Wisconsin, with its principal

place of business located at 3000 Schuster Lane in Merrill, Wisconsin. (True and accurate copies

of the Illinois Department of Insurance records are attached and incorporated as Ex. E)

         5.       Defendant was served with a copy of the summons and complaint on June 28, 2019.

(Ex. A, pg. 6)

         6.       No orders have been served on Church Mutual in the state court action, which has

an initial case management conference calendared for September 11, 2019. (A true and accurate

copy of the State Court Docket Sheet is attached and incorporated as Ex. F)

         7.       This Notice of Removal is filed within thirty (30) days after Church Mutual’s

receipt of the summons and complaint on June 28, 2019. Thus, the notice of removal is timely filed

pursuant to 28 U.S.C. § 1446(b)(1).

                                  Complete Diversity Between the Parties

         8.       Plaintiff is an Illinois corporation with its principal place of business located in

Rockford, Winnebago County, Illinois and therefore a citizen of Illinois for jurisdictional purposes.

(Ex. A, ¶ 1; see also Ex. C)



1
  The complaint alleges Plaintiff’s legal name is “Kingdom Authorities International Ministries, Inc. (Emphasis
Added) (Ex. A, ¶ 1) However, no such legal entity exists in Illinois. (See, Illinois Secretary of State Records for above
entity confirming non-existence, attached and incorporated as Ex. B). Rather, the correct legal entity is Kingdom
Authority International Ministries, Inc., which is registered with Illinois Secretary of State and is scheduled as a named
insured on Defendant’s policy. (Emphasis Added) (See, Secretary of State Records for the correct entity, attached and
incorporated as Ex. C, see also Declarations pages from the Policy, attached and incorporated as Ex. D)

                                                            2
       Case: 3:19-cv-50160 Document #: 1 Filed: 07/17/19 Page 3 of 4 PageID #:1




        9.        At all times relevant, Church Mutual was a Wisconsin corporation with its principal

place of business located in Merrill, Wisconsin, and therefore a citizen of Wisconsin for

jurisdictional purposes. (Ex. E)

        10.       Plaintiff and Defendant are citizens of different states and complete diversity exists

pursuant to 28 U.S.C. § 1332(a)(1) and 28 U.S.C. § 1332(c)(1). (Exs. C & E)

                                  Amount in Controversy Satisfied

        11.       As set forth in its complaint, Plaintiff seeks an amount greater than $200,000.00 in

contract damages relative to the Policy, as well as attorney’s fees. (Ex. A, Count I Prayer for

Relief, ¶¶1-2)

        12.       Based on the above, the amount in controversy is in excess of $75,000, and the

matter is between citizens of different states, and therefore the instant dispute is properly

removable pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446.

        13.       After filing the original Notice of Removal, Church Mutual will provide written

notice of the same to Plaintiff and the Clerk of the Circuit Court of the 17th Judicial Circuit,

Winnebago County, Illinois. (True and accurate copies of the Notice to State Court and Notice to

Opposing Counsel are attached and incorporated as Exs. G and H)



        WHEREFORE, pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446,

Defendant, CHURCH MUTUAL INSURANCE COMPANY, a Wisconsin corporation, hereby

removes this case from the Circuit Court of the 17th Judicial Circuit, Winnebago County, Illinois

to the United States District Court for the Northern District of Illinois, for all further proceedings

in this matter.




                                                    3
      Case: 3:19-cv-50160 Document #: 1 Filed: 07/17/19 Page 4 of 4 PageID #:1




                                           Respectfully submitted,

                                           CHURCH MUTUAL INSURANCE
                                           COMPANY,

                                    By:    /s/ James P. DuChateau, Esq.
                                           One of its Attorneys


Rick Hammond, Esq.
James P. DuChateau, Esq.
Lindsay J. Scheidt, Esq.
HEPLER BROOM, LLC
30 N LaSalle St., Ste. 2900
Chicago, Illinois 60602
Phone No. (312) 230-9100
Fax No. (312) 230-9201
Email: rick.hammond@heplerbroom.com
Email: james.duchateau@heplerbroom.com
Email: Lindsay.scheidt@heplerbroom.com
COUNSEL FOR CHURCH MUTUAL



                              CERTIFICATE OF SERVICE
       I, James P. DuChateau, hereby certify that on July 17, 2019 a true and correct copy of
Church Mutual Insurance Co.’s Notice of Removal was electronically filed with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the all counsel of
record who have heretofore appeared in this matter.

                                    /s/ James P. DuChateau




                                              4
